Title: From Thomas Jefferson to Archibald Blair, 6 January 1790
From: Jefferson, Thomas
To: Blair, Archibald



Sir
Monticello Jan. 6. 1790.

Having never heard the name of the person who presented to me when last in Richmond an account for things brought from Williamsburg, for which I referred him to you to know if it was on public account, I can now only inform you that looking into the papers of account between Wyley and myself, I find his charge of £390. and £120. in two articles for ‘cash paid to Mr. Ramsbotham for bringing up things from Williamsburg’ with his receipt of the money from me at the foot of the account. If therefore the person who applied to me be named Ramsbotham, this settles the matter: otherwise I am sure it does not concern me in my private capacity. Be pleased to observe that Wyley was the person I employed: I had nothing to do with his messenger. I will thank you to mention  this to the person, if it be the same. I am with much esteem Sir your most obedt. humble servt,

Th: Jefferson

